Sheldon, J.
The judge had a right, upon his findings, to refuse to give the plaintiff a decree for specific performance of his agreement with the defendant. It is true that the agreement was good and sufficient upon its face; the defendant was legally competent to make it; and it was not obtained by such fraud or misrepresentation as would give the defendant a right to avoid it. But this is not enough to entitle the plaintiff as a matter of right to enforce specific performance. His right to this remedy is not an absolute one. It rests in the sound discretion of the court. It may be refused to one who has been guilty of any unfair conduct or has taken any inequitable advantage of the other party to the agreement, even though there is no sufficient ground for the rescission of the agreement. Curran v. Holyoke Water Power Co. 116 Mass. 90. Western Railroad v. Babcock, 6 Met. 346, 352. This rule has been recognized in the later decisions of this court. O'Brien v. Boland, 166 Mass. 481. Thaxter v. Sprague, 159 Mass. 397. And see the cases collected in 26 Am. & Eng. Encyc. of Law, (2d ed.) 62-67.
The defendant was an aged, inexperienced and ignorant woman. The mental ability of the plaintiff’s agent was superior to hers; he persuaded her to refrain from consulting the adviser upon whom she was disposed to rely, and wrought upon her racial prejudices to persuade her to make the agreement at once upon the terms which he offered. After having thus kept her from obtaining the independent advice which she desired, he did not disclose to her the circumstances which Ted him to believe that a higher price could be obtained for the property. He was not of course under any fiduciary obligations to her; but this conduct on his part does not entitle him to favorable consideration in a court of * equity. He took an inequitable advantage of the defendant.
The plaintiff further contends that his bill, instead of being dismissed, should have been retained for the purpose of giving him relief in damages. Undoubtedly this might have been done. It was done in Rosenberg v. Heffernan, 197 Mass. 151. Presumably it would have been doné here, if the plaintiff had so requested. But the court was not bound to adopt this course ; it might leave the plaintiff wholly to his remedy at law, as was done in Curran v. Holyoke Water Power Co. 116 Mass. 90. In *50Milkman v. Ordway, 106 Mass. 232, relied on by the plaintiff, as in Tobin v. Larkin, 183 Mass. 389, Lexington Print Works v. Canton, 171 Mass. 414, and similar cases, the plaintiff had lost his right to purely equitable relief without fault on his part. The rule of those cases is not applicable here. The plaintiff has not asked for leave to change his bill by amendment into an action at law for damages, as in Merrill v. Beckwith, 168 Mass. 72.

Decree affirmed.